DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 24 August 2018.
Claims 1-30 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
The disclosure is objected to because of the following informalities: The specification paragraph 0001 has the US Patent No. missing.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-30 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bandman et al. US 2007/0027788 A1, hereafter Bandman in view of Parsons et al. US 2008/0243675 A1, hereafter Parsons.
Claim 1
Bandman discloses:
a memory for storing (1) a plurality of order data structures and […] wherein the order data structures represent a plurality of order books for a plurality of financial instruments, wherein each order book corresponds to a financial instrument and comprises a plurality of limit order records for its corresponding financial instrument, wherein the limit order records of an order book comprise a plurality of fields that represent different limit orders for the order book’s corresponding financial instrument, […] wherein each price book corresponds to a financial instrument and comprises a plurality of price point records for its corresponding financial instrument, and wherein the price point records of a price book comprise a plurality of fields that represent aggregations of order information for limit orders at different price points for the price book’s corresponding financial instrument (para. 0025, 0034 & 0036); and
Bandman does not disclose the following, however Persons does:
(2) a plurality of price aggregation data structures, wherein the price aggregation data structures represent a plurality of price books for the financial instruments (para. 0071 & 0102)
a field programmable gate array (FPGA) for processing financial market data, wherein the processed financial market data includes a plurality of limit order events for a plurality of financial instruments, and wherein the FPGA comprises an order engine and a price engine that are deployed on the FPGA for operation in parallel with each other (para. 0036, 0052 & 0054); and
wherein the order engine and the price engine are configured to update and maintain the order data structures and the price aggregation data structures in parallel with each other based on the limit order events within the processed financial market data (para. 0106, 0107 & 0134).
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Parsons with the technique of Bandman such that a market data platform can be implemented within fewer and much smaller appliances while providing faster data processing capabilities relative to the conventional market data platform (Parsons para. 0011).  Therefore, the design incentives of fewer and much smaller appliances while providing faster data processing capabilities provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claim 2
Bandman discloses the limitation as shown in the rejection above. Bandman further discloses the following:
wherein the order engine is further configured to (1) add new limit order records to the order data structure in response to limit order events within the processed financial market data corresponding to add events, (2) access and update limit order records within the order data structure in response to limit order events within the processed financial market data corresponding to modify events, and (3) remove limit order records from the order data structure in response to limit order events within the processed financial market data corresponding to delete events (para. 0042, 0056 & 0064);
Bandman does not disclose the following, however Persons does:
wherein the price engine is further configured to (1) access a plurality of price point records within the price aggregation data structure in response to limit order events within the processed financial market data, (2) perform a plurality of aggregation tasks for the accessed price point records based on the limit order events to generate a plurality of record updates for the accessed price point records, and (3) update the accessed price point records within the price aggregation data structure based on the record updates (para. 0102); and 
wherein the order engine and the price engine are further configured to perform their respective operations in parallel with each other (para. 0132).
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Parsons with the technique of Bandman such that a market data platform can be implemented within fewer and much smaller appliances while providing faster data processing capabilities relative to the conventional market data platform (Parsons para. 0011).  Therefore, the design incentives of fewer and much smaller appliances while providing faster data processing capabilities provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 3
Bandman and Parsons discloses the limitations as shown in the rejection of Claim 1 above.  Bandman does not disclose the limitation of wherein the FPGA is further configured to access the price aggregation data structure to generate order book data for delivery to one or more downstream consumers, wherein the order book data includes a price summary view based on a plurality of the price point records. However, Parsons, in Paragraph 0010 discloses “t was first disclosed that reconfigurable logic, such as Field Programmable Gate Arrays (FPGAs), can be deployed to process streaming financial information at hardware speeds. As examples, the Ser. No. 10/153,151 application disclosed the use of FPGAs to perform data reduction operations on streaming financial information, with specific examples of such data reduction operations being a minimum price function, a maximum price function, and a latest price function. (See also the above-referenced and incorporated Ser. No. 11/561,615 patent application).” Paragraph 0071 discloses “There are a variety of different "views", including but not limited to: a "top slice" of the book that returns orders whose prices are considered to be within a specified number of price points of the best price available in the market (the best price being considered to be the "top" of the book); a price aggregate view where orders at the same price point are aggregated together to create entries that are indicative of the total number of orders available at each price point; and an ordinary view with specific trading venues (which are the source of orders) excluded.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Parsons with the technique of Bandman such that a market data platform can be implemented within fewer and much smaller appliances while providing faster data processing capabilities relative to the conventional market data platform (Parsons para. 0011).  Therefore, the design incentives of fewer and much smaller appliances while providing faster data processing capabilities provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.



Claim 4
Bandman and Parsons discloses the limitations as shown in the rejection of Claim 1 above.  Bandman does not disclose the limitation of wherein the member is further configured to access the price aggregation data structure to generate order book data for delivery to one or more downstream consumers, wherein the order book data includes a spliced price summary view based on a plurality of the price point records. However, Parsons, in Paragraph 0010 discloses “t was first disclosed that reconfigurable logic, such as Field Programmable Gate Arrays (FPGAs), can be deployed to process streaming financial information at hardware speeds. As examples, the Ser. No. 10/153,151 application disclosed the use of FPGAs to perform data reduction operations on streaming financial information, with specific examples of such data reduction operations being a minimum price function, a maximum price function, and a latest price function. (See also the above-referenced and incorporated Ser. No. 11/561,615 patent application).” Paragraph 0071 discloses “There are a variety of different "views", including but not limited to: a "top slice" of the book that returns orders whose prices are considered to be within a specified number of price points of the best price available in the market (the best price being considered to be the "top" of the book); a price aggregate view where orders at the same price point are aggregated together to create entries that are indicative of the total number of orders available at each price point; and an ordinary view with specific trading venues (which are the source of orders) excluded.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Parsons with the technique of Bandman such that a market data platform can be implemented within fewer and much smaller appliances while providing faster data processing capabilities relative to the conventional market data platform (Parsons para. 0011).  Therefore, the design incentives of fewer and much smaller appliances while providing faster data processing capabilities provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claim 5
Bandman and Parsons discloses the limitations as shown in the rejection of Claim 1 above.  Bandman does not disclose the limitation of wherein the member is further configured to access the price aggregation data structure to generate and communicate order book data for delivery to one or more downstream consumers, wherein the order book data includes an aggregate price summary view based on a plurality of the price point records. However, Parsons, in Paragraph 0010 discloses “t was first disclosed that reconfigurable logic, such as Field Programmable Gate Arrays (FPGAs), can be deployed to process streaming financial information at hardware speeds. As examples, the Ser. No. 10/153,151 application disclosed the use of FPGAs to perform data reduction operations on streaming financial information, with specific examples of such data reduction operations being a minimum price function, a maximum price function, and a latest price function. (See also the above-referenced and incorporated Ser. No. 11/561,615 patent application).” Paragraph 0071 discloses “here are a variety of different "views", including but not limited to: a "top slice" of the book that returns orders whose prices are considered to be within a specified number of price points of the best price available in the market (the best price being considered to be the "top" of the book); a price aggregate view where orders at the same price point are aggregated together to create entries that are indicative of the total number of orders available at each price point; and an ordinary view with specific trading venues (which are the source of orders) excluded.
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Parsons with the technique of Bandman such that a market data platform can be implemented within fewer and much smaller appliances while providing faster data processing capabilities relative to the conventional market data platform (Parsons para. 0011).  Therefore, the design incentives of fewer and much smaller appliances while providing faster data processing capabilities provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 6Bandman discloses:
wherein each of a plurality of the price point records comprises (1) a field that holds data indicative of a financial instrument identifier for a subject price point record, (2) a field that holds data indicative of a price for the subject price point record, (3) a field that holds data indicative of a volume for the subject price of the subject financial instrument for the subject price point record, and (4) a field that holds data indicative of an order count for the subject price of the subject financial instrument for the subject price point record (para. 0055).

Claim 7
Bandman discloses:
wherein each of a plurality of the price point records further comprises a field that holds data indicative of a record identifier for the subject price point record (para. 0062 & 0073.

Claim 8
Bandman discloses:
wherein each of a plurality of the limit order records comprises (1) a field that holds data indicative of a financial instrument identifier for a subject limit order record, (2) a field that holds data indicative of an exchange for the subject limit order record, (3) a field that holds data indicative of an order reference number for the subject limit order record, (4) a field that holds data indicative of a price for the subject limit order record, and (5) a field that holds data indicative of a size for the subject limit order record (para. 0062 & 0073).

Claim 9
Bandman discloses:
wherein the order engine and the price engine are configured to interleave accesses to the memory to update the limit order records and the price point records (para. 0024, 0042 & 0064).

Claim 10
Bandman and Parsons discloses the limitations as shown in the rejection of Claim 1 above.  Bandman does not disclose the limitation of wherein the FPGA is resident within a ticker plant, the ticker plant also including a processor, and wherein the FPGA is configured to serve as an offload engine relative to the processor. However, Parsons, in Paragraph 0014 discloses “Also disclosed as an embodiment of the invention is a ticker plant that is configured to process financial market data with a combination of software logic and firmware logic. Through firmware pipelines deployed on the ticker plant and efficient software control and management over data flows to and from the firmware pipelines, the inventors herein believe that the ticker plant of the preferred embodiment is capable of greatly accelerating the speed with which financial market data is processed. In a preferred embodiment, financial market data is first processed within the ticker plant by software logic. The software logic controls and manages the flow of received financial market data into and out of the firmware logic deployed on the reconfigurable logic device(s), preferably in a manner such that each financial market data message travels only once from the software logic to the firmware logic and only once from the firmware logic back to the software logic. As used herein, the term "ticker plant" refers to a plurality of functional units, such as functional units 102 depicted in FIG. 1, that are arranged together to operate on a financial market data stream 106 or data derived therefrom. Paragraph 0060 discloses “Whereas the conventional GPP-based system architecture shown in FIG. 1 deployed the functional units of feed handling/ticker plant, rule-based calculation engines, an alert generation engine, options pricing, Last Value Cache (LVC) servers supplying snapshot and/or streaming interfaces, historical time-series oriented databases with analytics, and news databases with search capabilities in software on separate GPPs, the architecture of FIG. 6 can consolidate these functions, either partially or in total, in firmware resident on the reconfigurable logic (such as one or more FPGAs) of device 604.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Parsons with the technique of Bandman such that a market data platform can be implemented within fewer and much smaller appliances while providing faster data processing capabilities relative to the conventional market data platform (Parsons para. 0011).  Therefore, the design incentives of fewer and much smaller appliances while providing faster data processing capabilities provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 11
Bandman and Parsons discloses the limitations as shown in the rejection of Claim 1 above.  Bandman does not disclose the limitation of wherein the FPGA is further configured to enrich limit order events within the processed financial market data with information derived from the accessed price point records, wherein the enriched limit order events are for delivery to a plurality of data consumers. However, Parsons, in Paragraph 0012 discloses “The term "reconfigurable logic" refers to any logic technology whose form and function can be significantly altered (i.e., reconfigured) in the field post-manufacture. This is to be contrasted with a GPP, whose function can change post-manufacture, but whose form is fixed at manufacture. The term "software" will refer to data processing functionality that is deployed on a GPP. The term "firmware" will refer to data processing functionality that is deployed on reconfigurable logic.” Paragraph 0014 discloses “Also disclosed as an embodiment of the invention is a ticker plant that is configured to process financial market data with a combination of software logic and firmware logic. Through firmware pipelines deployed on the ticker plant and efficient software control and management over data flows to and from the firmware pipelines, the inventors herein believe that the ticker plant of the preferred embodiment is capable of greatly accelerating the speed with which financial market data is processed. In a preferred embodiment, financial market data is first processed within the ticker plant by software logic. The software logic controls and manages the flow of received financial market data into and out of the firmware logic deployed on the reconfigurable logic device(s), preferably in a manner such that each financial market data message travels only once from the software logic to the firmware logic and only once from the firmware logic back to the software logic. As used herein, the term "ticker plant" refers to a plurality of functional units, such as functional units 102 depicted in FIG. 1, that are arranged together to operate on a financial market data stream 106 or data derived therefrom. Paragraph 0060 discloses “Whereas the conventional GPP-based system architecture shown in FIG. 1 deployed the functional units of feed handling/ticker plant, rule-based calculation engines, an alert generation engine, options pricing, Last Value Cache (LVC) servers supplying snapshot and/or streaming interfaces, historical time-series oriented databases with analytics, and news databases with search capabilities in software on separate GPPs, the architecture of FIG. 6 can consolidate these functions, either partially or in total, in firmware resident on the reconfigurable logic (such as one or more FPGAs) of device 604.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Parsons with the technique of Bandman such that a market data platform can be implemented within fewer and much smaller appliances while providing faster data processing capabilities relative to the conventional market data platform (Parsons para. 0011).  Therefore, the design incentives of fewer and much smaller appliances while providing faster data processing capabilities provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 12
Bandman and Parsons discloses the limitations as shown in the rejection of Claim 11 above.  Bandman does not disclose the limitation of wherein the enriched limit order events comprise a price stream view for a plurality of financial instruments. However, Parsons, in Paragraph 0012 discloses “The term "reconfigurable logic" refers to any logic technology whose form and function can be significantly altered (i.e., reconfigured) in the field post-manufacture. This is to be contrasted with a GPP, whose function can change post-manufacture, but whose form is fixed at manufacture. The term "software" will refer to data processing functionality that is deployed on a GPP. The term "firmware" will refer to data processing functionality that is deployed on reconfigurable logic.” Paragraph 0014 discloses “Also disclosed as an embodiment of the invention is a ticker plant that is configured to process financial market data with a combination of software logic and firmware logic. Through firmware pipelines deployed on the ticker plant and efficient software control and management over data flows to and from the firmware pipelines, the inventors herein believe that the ticker plant of the preferred embodiment is capable of greatly accelerating the speed with which financial market data is processed. In a preferred embodiment, financial market data is first processed within the ticker plant by software logic. The software logic controls and manages the flow of received financial market data into and out of the firmware logic deployed on the reconfigurable logic device(s), preferably in a manner such that each financial market data message travels only once from the software logic to the firmware logic and only once from the firmware logic back to the software logic. As used herein, the term "ticker plant" refers to a plurality of functional units, such as functional units 102 depicted in FIG. 1, that are arranged together to operate on a financial market data stream 106 or data derived therefrom. Paragraph 0060 discloses “Whereas the conventional GPP-based system architecture shown in FIG. 1 deployed the functional units of feed handling/ticker plant, rule-based calculation engines, an alert generation engine, options pricing, Last Value Cache (LVC) servers supplying snapshot and/or streaming interfaces, historical time-series oriented databases with analytics, and news databases with search capabilities in software on separate GPPs, the architecture of FIG. 6 can consolidate these functions, either partially or in total, in firmware resident on the reconfigurable logic (such as one or more FPGAs) of device 604.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Parsons with the technique of Bandman such that a market data platform can be implemented within fewer and much smaller appliances while providing faster data processing capabilities relative to the conventional market data platform (Parsons para. 0011).  Therefore, the design incentives of fewer and much smaller appliances while providing faster data processing capabilities provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 13
Bandman and Parsons discloses the limitations as shown in the rejection of Claim 11 above.  Bandman does not disclose the limitation of wherein the memory comprises a single physical memory in which a plurality of the order data structures and a plurality of the price aggregation data structures are stored. However, Parsons, in Paragraph 0096 discloses “The order book cache update, retrieve and normalize (OBC) operation operates to maintain a cache of financial instrument records where each record consists of an array of sub-records that define individual price or order entries for that financial instrument. A sort order is maintained for the sub-records by the price associated with each sub-record…The OBC includes the ability to generate various views of the book for a financial instrument including but not limited to a price-aggregated view and a composite view. A composite view is a sort order of the price or order entries for a financial instrument across multiple exchanges.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Parsons with the technique of Bandman such that a market data platform can be implemented within fewer and much smaller appliances while providing faster data processing capabilities relative to the conventional market data platform (Parsons para. 0011).  Therefore, the design incentives of fewer and much smaller appliances while providing faster data processing capabilities provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claim 13
Bandman and Parsons discloses the limitations as shown in the rejection of Claim 13 above.  Bandman does not disclose the limitation of wherein the order engine and the price engine are further configured to interleave their accesses to the single physical memory. However, Parsons, in Paragraph 0063 discloses “Rule-based calculation engines are engines that allow a user to create his/her own synthetic records whose field values are derived from calculations performed against information obtained from the LVC, information extracted from a stream of update messages generated from the LVC, or from alternate sources.” Paragraph 0107 discloses “The output of FAM 910 is then passed to FAM 912, which is configured as a rule-based calculation engine, as described above. FAM 912 also receives data from a real time field value cache 926 to obtain LVC data, as does the top 10 list FAM 908. Cache 926 is preferably embodied by memory 404 of board 400. The output from the rule-based calculation engine FAM 912 is then passed to parallel FAMs 914, 916, and 918.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Parsons with the technique of Bandman such that a market data platform can be implemented within fewer and much smaller appliances while providing faster data processing capabilities relative to the conventional market data platform (Parsons para. 0011).  Therefore, the design incentives of fewer and much smaller appliances while providing faster data processing capabilities provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 15
Bandman and Parsons discloses the limitations as shown in the rejection of Claim 1 above.  Bandman does not disclose the limitation of wherein the memory comprises a first physical memory in which a plurality of the order data structures are stored and a second physical memory in which a plurality of the price aggregation data structures are stored. However, Parsons, in Paragraph 0070 discloses “Device 606 preferably consolidates the following functionality at least partially into firmware resident on reconfigurable logic: an order book server; an order router; direct market access gateways to exchanges, Electronic Communication Networks (ECNs), and other liquidity pools; trading engines; an auto-quote server; and a compliance journal.” Paragraph 0096 discloses “The order book cache update, retrieve and normalize (OBC) operation operates to maintain a cache of financial instrument records where each record consists of an array of sub-records that define individual price or order entries for that financial instrument…The OBC includes the ability to generate various views of the book for a financial instrument including but not limited to a price-aggregated view and a composite view. A composite view is a sort order of the price or order entries for a financial instrument across multiple exchanges.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Parsons with the technique of Bandman such that a market data platform can be implemented within fewer and much smaller appliances while providing faster data processing capabilities relative to the conventional market data platform (Parsons para. 0011).  Therefore, the design incentives of fewer and much smaller appliances while providing faster data processing capabilities provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 16
Bandman and Parsons discloses the limitations as shown in the rejection of Claim 15 above.  Bandman does not disclose the limitation of wherein the order engine and the price engine are further configured to interleave their accesses to the first and second physical memories. However, Parsons, in Paragraph 0065 discloses “Option pricing is another function that is highly amenable to implementation via a FAM pipeline. An "option" is a derivative financial instrument that is related to an underlying financial instrument, and the option allows a person to buy or sell that underlying financial instrument at a specific price at some specific time in the future. An option pricing engine is configured to perform a number of computations related to these options and their underlying instruments (e.g., the theoretical fair market value of an option or the implied volatility of the underlying instrument based upon the market price of the option). A wide array of computational rules can be used for pricing options, as is known in the art. Most if not all industry-accepted techniques for options pricing are extremely computation intensive which introduces significant latency when the computations are performed in software. However, by implementing option pricing in a FAM pipeline, the market data platform 600 can significantly speed up the computation of option pricing, thereby providing in important edge to traders who use the present invention.” Paragraph 0096 discloses “The order book cache update, retrieve and normalize (OBC) operation operates to maintain a cache of financial instrument records where each record consists of an array of sub-records that define individual price or order entries for that financial instrument…The OBC includes the ability to generate various views of the book for a financial instrument including but not limited to a price-aggregated view and a composite view. A composite view is a sort order of the price or order entries for a financial instrument across multiple exchanges.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Parsons with the technique of Bandman such that a market data platform can be implemented within fewer and much smaller appliances while providing faster data processing capabilities relative to the conventional market data platform (Parsons para. 0011).  Therefore, the design incentives of fewer and much smaller appliances while providing faster data processing capabilities provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 17
Bandman and Parsons discloses the limitations as shown in the rejection of Claim 15 above.  Bandman does not disclose the limitation of wherein the price point records comprise a plurality of regional price point records and a plurality of composite price point records, each regional price point record being representative of an aggregation of limit orders for a financial instrument at a particular price on a given exchange, each composite price point record being representative of an aggregation of limit orders for a financial instrument at a particular price across a plurality of different exchanges. However, Parsons, in Paragraph 0127 discloses “As reflected in FIGS. 15(a) and (b), a preferred embodiment of the LVC Update FAM maintains a composite record and a set of regional records for every financial instrument observed on the input feeds. A composite record reflects the current state of the financial instrument across all exchanges upon which it trades. A regional record reflects the current state of the financial instrument on a given exchange. For example, if stock ABC trades on exchanges AA, BB, and CC, then four records will be maintained by the LVC Update FAM, one composite record and three regional records. If an input message reports a trade of stock ABC on exchange BB, then the LVC Update FAM updates the composite record for ABC, the regional record for ABC on exchange BB, and the message fields according to the business logic for stock trade events on exchange BB.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Parsons with the technique of Bandman such that a market data platform can be implemented within fewer and much smaller appliances while providing faster data processing capabilities relative to the conventional market data platform (Parsons para. 0011).  Therefore, the design incentives of fewer and much smaller appliances while providing faster data processing capabilities provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claim 18
Bandman and Parsons discloses the limitations as shown in the rejection of Claim 15 above.  Bandman does not disclose the limitation of wherein the memory is external to the FPGA; wherein the FPGA is further configured to (1) cache a plurality of accessed limit order records and a plurality of accessed price point records in an on-chip memory cache and (2) track which limit order records and which price point records are cached in the on-chip memory cache; wherein the order engine is further configured to (1) receive a limit order event pertaining to a cached limit order record and (2) based on the tracking of which limit order records are cached in the on-chip memory cache, access the limit order records pertaining to a cached limit order record via the on-chip memory cache rather than the external memory; and wherein the price engine is further configured to (1) receive a limit order event pertaining to a cached price point record and (2) based on the tracking of which price point records are cached in the on-chip memory cache, access the price point records pertaining to a cached price point record via the on-chip memory cache rather than the external memory. However, Parsons, in Paragraph 0010 discloses “In above-referenced related patent application Ser. No. 10/153,151, it was first disclosed that reconfigurable logic, such as Field Programmable Gate Arrays (FPGAs), can be deployed to process streaming financial information at hardware speeds. As examples, the Ser. No. 10/153,151 application disclosed the use of FPGAs to perform data reduction operations on streaming financial information, with specific examples of such data reduction operations being a minimum price function, a maximum price function, and a latest price function. (See also the above-referenced and incorporated Ser. No. 11/561,615 patent application).” Paragraph 0060 discloses “Whereas the conventional GPP-based system architecture shown in FIG. 1 deployed the functional units of feed handling/ticker plant, rule-based calculation engines, an alert generation engine, options pricing, Last Value Cache (LVC) servers supplying snapshot and/or streaming interfaces, historical time-series oriented databases with analytics, and news databases with search capabilities in software on separate GPPs, the architecture of FIG. 6 can consolidate these functions, either partially or in total, in firmware resident on the reconfigurable logic (such as one or more FPGAs) of device 604.” Paragraph 0084 discloses “In deploying this functionality, at least in part, upon reconfigurable logic, the following modules/submodules of the functions described above are particularly amenable to implementation on an FPGA: fixed record format message parsing, fixed record format message generation, FIX message parsing, FIX message generation, FIX/FAST message parsing, FIX/FAST message generation, message compression, message decompression, interest and entitlement filtering, financial instrument symbol mapping, record ID mapping, price summary LVC update/retrieve/normalize (LVC), order book cache update/retrieve/normalize (OBC), generic LVC (GVC), minute bar generation, programmatic field generation (with LVC, OBC, etc.), historic record search and filter, book-based algorithmic order routing, trade order generation, basket calculation (including ETF, index, and portfolio valuation), and autoquote generation.” Paragraph 0134 discloses “Techniques for a memory cache are well-known in the art. The caching mechanism can be embodied as a memory, preferably a high-speed memory, located either on-chip (within the reconfigurable logic device) or off-chip (e.g., an SRAM or SDRAM device accessible to the reconfigurable logic device). However, it should also be noted that the cache can also be embodied by a full memory hierarchy with a multi-level cache, system memory, and magnetic storage.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Parsons with the technique of Bandman such that a market data platform can be implemented within fewer and much smaller appliances while providing faster data processing capabilities relative to the conventional market data platform (Parsons para. 0011).  Therefore, the design incentives of fewer and much smaller appliances while providing faster data processing capabilities provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 19
Bandman and Parsons discloses the limitations as shown in the rejection of Claim 18 above.  Bandman does not disclose the limitation of wherein the on-chip memory cache comprises a first on-chip memory cache and a second on-chip memory cache; wherein the FPGA is further configured to (1) cache a plurality of the accessed limit order records in the first on-chip memory cache, (2) cache a plurality of the accessed price point records in the second on-chip memory cache, (3) track which limit order records are cached in the first on-chip memory cache, and (4) track which price point records are cached in the second on-chip memory cache; wherein the order engine is further configured to, based on the tracking of which limit order records are cached in the first on-chip memory cache, access the limit order records pertaining to a cached limit order record via the first on-chip memory cache rather than the external memory; and wherein the price engine 1s further configured to, based on the tracking of which price point records are cached in the second on-chip memory cache, access the price point records pertaining to a cached price point record via the second on-chip memory cache rather than the external memory. However, Parsons, in Paragraph 0010 discloses “In above-referenced related patent application Ser. No. 10/153,151, it was first disclosed that reconfigurable logic, such as Field Programmable Gate Arrays (FPGAs), can be deployed to process streaming financial information at hardware speeds. As examples, the Ser. No. 10/153,151 application disclosed the use of FPGAs to perform data reduction operations on streaming financial information, with specific examples of such data reduction operations being a minimum price function, a maximum price function, and a latest price function. (See also the above-referenced and incorporated Ser. No. 11/561,615 patent application).” Paragraph 0060 discloses “Whereas the conventional GPP-based system architecture shown in FIG. 1 deployed the functional units of feed handling/ticker plant, rule-based calculation engines, an alert generation engine, options pricing, Last Value Cache (LVC) servers supplying snapshot and/or streaming interfaces, historical time-series oriented databases with analytics, and news databases with search capabilities in software on separate GPPs, the architecture of FIG. 6 can consolidate these functions, either partially or in total, in firmware resident on the reconfigurable logic (such as one or more FPGAs) of device 604.” Paragraph 0084 discloses “In deploying this functionality, at least in part, upon reconfigurable logic, the following modules/submodules of the functions described above are particularly amenable to implementation on an FPGA: fixed record format message parsing, fixed record format message generation, FIX message parsing, FIX message generation, FIX/FAST message parsing, FIX/FAST message generation, message compression, message decompression, interest and entitlement filtering, financial instrument symbol mapping, record ID mapping, price summary LVC update/retrieve/normalize (LVC), order book cache update/retrieve/normalize (OBC), generic LVC (GVC), minute bar generation, programmatic field generation (with LVC, OBC, etc.), historic record search and filter, book-based algorithmic order routing, trade order generation, basket calculation (including ETF, index, and portfolio valuation), and autoquote generation.” Paragraph 0134 discloses “Techniques for a memory cache are well-known in the art. The caching mechanism can be embodied as a memory, preferably a high-speed memory, located either on-chip (within the reconfigurable logic device) or off-chip (e.g., an SRAM or SDRAM device accessible to the reconfigurable logic device). However, it should also be noted that the cache can also be embodied by a full memory hierarchy with a multi-level cache, system memory, and magnetic storage.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Parsons with the technique of Bandman such that a market data platform can be implemented within fewer and much smaller appliances while providing faster data processing capabilities relative to the conventional market data platform (Parsons para. 0011).  Therefore, the design incentives of fewer and much smaller appliances while providing faster data processing capabilities provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claim 20
Bandman and Parsons discloses the limitations as shown in the rejection of Claim 1 above.  Bandman does not disclose the limitation of wherein the FPGA is further configured to (1) identify limit order records for updating based on a first hash key derived from a first plurality of fields of the limit order events within the processed financial market data and (2) identify price point records for updating based on a second hash key derived from a second plurality of fields of the limit order events within the processed financial market data, wherein the first plurality of fields is not the same as the second plurality of fields. However, Parsons, in Paragraph 0010 discloses “In above-referenced related patent application Ser. No. 10/153,151, it was first disclosed that reconfigurable logic, such as Field Programmable Gate Arrays (FPGAs), can be deployed to process streaming financial information at hardware speeds. As examples, the Ser. No. 10/153,151 application disclosed the use of FPGAs to perform data reduction operations on streaming financial information, with specific examples of such data reduction operations being a minimum price function, a maximum price function, and a latest price function. (See also the above-referenced and incorporated Ser. No. 11/561,615 patent application).” Paragraph 0117 discloses “Once the hash key is generated, the symbol mapping FAM maps the hash key to a unique address in the Symbol Index Memory in the range 0 to N-1. The Symbol Index Memory may be implemented in a memory "on-chip" (within the reconfigurable logic device) or in "off-chip" high speed memory devices such as SRAM and SDRAM that are accessible to the reconfigurable logic device. Preferably, this mapping is performed by a hash function. A hash function attempts to minimize the number of probes, or table lookups, to find the input hash key. In many applications, additional meta-data is associated with the hash key. In the preferred embodiment, the location of the hash key in the Symbol Index Memory is used as the unique internal Symbol ID for the financial instrument.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Parsons with the technique of Bandman such that a market data platform can be implemented within fewer and much smaller appliances while providing faster data processing capabilities relative to the conventional market data platform (Parsons para. 0011).  Therefore, the design incentives of fewer and much smaller appliances while providing faster data processing capabilities provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 21
 Bandman and Parsons discloses the limitations as shown in the rejection of Claim 1 above.  Bandman does not disclose the limitation of wherein the FPGA further comprises an order hash component and a price hash components, wherein the order hash component and the price hash component are deployed on the FPGA for operation in parallel with each other, wherein the order hash component is configured to generate the first hash keys based on limit order events within the processed financial market data, and wherein the price hash component is configured to generate the second hash keys based on limit order events within the processed financial market data. However, Parsons, in Paragraph 0010 discloses “In above-referenced related patent application Ser. No. 10/153,151, it was first disclosed that reconfigurable logic, such as Field Programmable Gate Arrays (FPGAs), can be deployed to process streaming financial information at hardware speeds. As examples, the Ser. No. 10/153,151 application disclosed the use of FPGAs to perform data reduction operations on streaming financial information, with specific examples of such data reduction operations being a minimum price function, a maximum price function, and a latest price function. (See also the above-referenced and incorporated Ser. No. 11/561,615 patent application).” Paragraph 0132 discloses “In an exemplary embodiment, each update engine is configured to be responsible for updating a subset of the record fields (either regional or composite), with multiple engines operating in parallel with each other.” Paragraph 0134 discloses “A common technique for improving processing performance is to mask these delays by performing multiple transactions in a pipelined fashion. The LVC Memory Manger is designed as a pipelined circuit capable of performing the various processing steps in parallel, therefore allowing it to mask memory latencies and process multiple messages in parallel.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Parsons with the technique of Bandman such that a market data platform can be implemented within fewer and much smaller appliances while providing faster data processing capabilities relative to the conventional market data platform (Parsons para. 0011).  Therefore, the design incentives of fewer and much smaller appliances while providing faster data processing capabilities provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 22
 Bandman and Parsons discloses the limitations as shown in the rejection of Claim 20 above.  Bandman does not disclose the limitation of wherein the FPGA is further configured to, for each of a plurality of limit order events within the processed financial market data, (1) map a subject limit order event to a limit order record in the memory using the first hash key that is derived from the first plurality of fields of the subject limit order event, (2) retrieve the mapped limit order record from the memory for updating by the order engine, (3) map the subject limit order event to a price point record in the memory using the second hash key that is derived from the second plurality of fields of the subject limit order event, and (4) retrieve the mapped price point record from the memory for updating by the price engine. However, Parsons, in Paragraph 0093 discloses “With financial instrument symbol mapping, a common identifying string for a financial instrument (typically referred to as the "symbol") is mapped into a direct record key number that can be used by modules such as caching modules (LVC, OBC, GVC) to directly address the cache record associated with that financial instrument.” Paragraph 0094 discloses “With record ID mapping, a generic identifying string for a record is mapped into a direct record key number that can be used by a caching module (e.g., LVC, OBC, GVC) or software to directly address the record in a storage medium.” Paragraph 0115 discloses “A preferred embodiment of the Symbol ID Mapping FAM maps each unique symbol character string to a unique binary number of size M bits. In the preferred embodiment, the symbol mapping FAM performs a format-specific compression of the symbol to generate a hash key of size K bits, where K is the size of the entries in the Symbol Index Memory 1122. The symbology ID may be used to lookup a Key Code that identifies the symbol compression technique that should be used for the input symbol. Preferably, the symbol mapping FAM compresses the symbol using format-specific compression engines and selects the correct compressed symbol output using the key code. Preferably, the key code is concatenated with the compressed symbol to form the hash key. In doing so, each compression technique is allocated a subset of the range of possible hash keys. This ensures that hash keys will be unique, regardless of the compression technique used to compress the symbol.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Parsons with the technique of Bandman such that a market data platform can be implemented within fewer and much smaller appliances while providing faster data processing capabilities relative to the conventional market data platform (Parsons para. 0011).  Therefore, the design incentives of fewer and much smaller appliances while providing faster data processing capabilities provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 23
 Bandman discloses:
wherein the first plurality of fields comprises (1) a field that holds data indicative of a symbol for the subject limit order event, (2) a field that holds data indicative of an exchange for the subject limit order event, and (3) a field that holds data indicative of an order reference number for the subject limit order event; and wherein the second plurality of fields comprises (1) the field that holds data indicative of the symbol for the subject limit order event, (2) the field that holds data indicative of the exchange for the subject limit order event, and (3) a field that holds data indicative of a price for the subject limit order event (para. 0062).

Claim 24
Bandman discloses:
wherein each of a plurality of the price point records comprises (1) a field that holds data indicative of a financial instrument identifier for a subject price point record, (2) a field that holds data indicative of a price for the subject price point record, (3) a field that holds data indicative of a volume for the subject price of the subject financial instrument for the subject price point record, and (4) a field that holds data indicative of an order count for the subject price of the subject financial instrument for the subject price point record (para. 0062 & 0073).

Claim 25
Bandman discloses:
wherein each of a plurality of the price point records further comprises a field that holds data indicative of a record identifier for the subject price point record (para. 0062 & 0073).

Claim 26
Bandman and Parsons discloses the limitations as shown in the rejection of Claim 22 above.  Bandman does not disclose the limitation of wherein the price point records comprise a plurality of regional price point records and a plurality of composite price point records, wherein each regional price point record comprises aggregated price information about limit orders for a subject financial instrument on a specific regional exchange, and wherein each composite price point record comprises aggregated price information about limit orders for the subject financial instrument across a plurality of exchanges on which the subject financial instrument trades. However, Parsons, in Paragraph 0127 discloses “As reflected in FIGS. 15(a) and (b), a preferred embodiment of the LVC Update FAM maintains a composite record and a set of regional records for every financial instrument observed on the input feeds. A composite record reflects the current state of the financial instrument across all exchanges upon which it trades. A regional record reflects the current state of the financial instrument on a given exchange. For example, if stock ABC trades on exchanges AA, BB, and CC, then four records will be maintained by the LVC Update FAM, one composite record and three regional records. If an input message reports a trade of stock ABC on exchange BB, then the LVC Update FAM updates the composite record for ABC, the regional record for ABC on exchange BB, and the message fields according to the business logic for stock trade events on exchange BB.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Parsons with the technique of Bandman such that a market data platform can be implemented within fewer and much smaller appliances while providing faster data processing capabilities relative to the conventional market data platform (Parsons para. 0011).  Therefore, the design incentives of fewer and much smaller appliances while providing faster data processing capabilities provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 27
Bandman and Parsons discloses the limitations as shown in the rejection of Claim 1 above.  Bandman does not disclose the limitation of wherein the order books comprise separate bid and ask order books for the financial instruments, and wherein the FPGA further comprises a plurality of sorting engines that are deployed on the FPGA for operation in parallel with each other, wherein the sorting engines are configured to independently (1) access the bid and ask order books in parallel with each other and (2) maintain sorted listings of the accessed bid and ask order books in parallel with each other. However, Parsons, in Paragraph 0010 discloses “In above-referenced related patent application Ser. No. 10/153,151, it was first disclosed that reconfigurable logic, such as Field Programmable Gate Arrays (FPGAs), can be deployed to process streaming financial information at hardware speeds. As examples, the Ser. No. 10/153,151 application disclosed the use of FPGAs to perform data reduction operations on streaming financial information, with specific examples of such data reduction operations being a minimum price function, a maximum price function, and a latest price function. (See also the above-referenced and incorporated Ser. No. 11/561,615 patent application).” Paragraph 0132 discloses “In an exemplary embodiment, each update engine is configured to be responsible for updating a subset of the record fields (either regional or composite), with multiple engines operating in parallel with each other.” Paragraph 0134 discloses “A common technique for improving processing performance is to mask these delays by performing multiple transactions in a pipelined fashion. The LVC Memory Manger is designed as a pipelined circuit capable of performing the various processing steps in parallel, therefore allowing it to mask memory latencies and process multiple messages in parallel.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Parsons with the technique of Bandman such that a market data platform can be implemented within fewer and much smaller appliances while providing faster data processing capabilities relative to the conventional market data platform (Parsons para. 0011).  Therefore, the design incentives of fewer and much smaller appliances while providing faster data processing capabilities provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 28
Bandman and Parsons discloses the limitations as shown in the rejection of Claim 1 above.  Bandman does not disclose the limitation of wherein the price books comprise separate bid and ask price books for the financial instruments, and wherein the FPGA further comprises a plurality of sorting engines that are deployed on the FPGA for operation in parallel with each other, wherein the sorting engines are configured to independently (1) access the bid and ask price books in parallel with each other and (2) maintain sorted listings of the accessed bid and ask price books in parallel with each other. However, Parsons, in Paragraph 0010 discloses “In above-referenced related patent application Ser. No. 10/153,151, it was first disclosed that reconfigurable logic, such as Field Programmable Gate Arrays (FPGAs), can be deployed to process streaming financial information at hardware speeds. As examples, the Ser. No. 10/153,151 application disclosed the use of FPGAs to perform data reduction operations on streaming financial information, with specific examples of such data reduction operations being a minimum price function, a maximum price function, and a latest price function. (See also the above-referenced and incorporated Ser. No. 11/561,615 patent application).” Paragraph 0132 discloses “In an exemplary embodiment, each update engine is configured to be responsible for updating a subset of the record fields (either regional or composite), with multiple engines operating in parallel with each other.” Paragraph 0134 discloses “A common technique for improving processing performance is to mask these delays by performing multiple transactions in a pipelined fashion. The LVC Memory Manger is designed as a pipelined circuit capable of performing the various processing steps in parallel, therefore allowing it to mask memory latencies and process multiple messages in parallel.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Parsons with the technique of Bandman such that a market data platform can be implemented within fewer and much smaller appliances while providing faster data processing capabilities relative to the conventional market data platform (Parsons para. 0011).  Therefore, the design incentives of fewer and much smaller appliances while providing faster data processing capabilities provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 29 & 30
Bandman discloses:
a memory for storing (1) a plurality of order data structures and […] wherein the order data structures represent a plurality of order books for a plurality of financial instruments, wherein each order book corresponds to a financial instrument and comprises a plurality of limit order records for its corresponding financial instrument, wherein the limit order records of an order book comprise a plurality of fields that represent different limit orders for the order book’s corresponding financial instrument, […], wherein each price book corresponds to a financial instrument and comprises a plurality of price point records for its corresponding financial instrument, and wherein the price point records of a price book comprise a plurality of fields that represent aggregations of order information for limit orders at different price points for the price book’s corresponding financial instrument (para. 0025, 0034 & 0036); and
Bandman does not disclose the following, however Persons does:
(2) a plurality of price aggregation data structures, wherein the price aggregation data structures represent a plurality of price books for the financial instruments (para. 0102)
a member of the group consisting of (1) a reconfigurable logic device, (2) a chip multi-processor (CMP), (3) an application-specific integrated circuit (ASIC), (4) a graphics processing unit (GPU), and (5) a multi-core superscalar processor, the member for processing financial market data, wherein the processed financial market data includes a plurality of limit order events for a plurality of financial instruments, and wherein the member comprises an order engine and a price engine that are deployed on the member for operation in parallel with each other (para. 0010, 0012, 0039 & 0144); and
wherein the order engine and the price engine are configured to update and maintain the order data structures and the price aggregation data structures in parallel with each other based on the limit order events within the processed financial market data (para. 0106, 0107 & 0134).
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Parsons with the technique of Bandman such that a market data platform can be implemented within fewer and much smaller appliances while providing faster data processing capabilities relative to the conventional market data platform (Parsons para. 0011).  Therefore, the design incentives of fewer and much smaller appliances while providing faster data processing capabilities provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-82 of U.S. Patent No. 8,768,805, 1-48 of U.S. Patent No. 10,929,930 & claims 1-53 U.S. Patent No. 10,062,115. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-30 are generic to all that is recited in claims 1-82 of U.S. Patent No. 8,768,805, 1-48 of U.S. Patent No. 10,929,930 & claims 1-53 U.S. Patent No. 10,062,115. That is, claims 1-82 of U.S. Patent No. 8,768,805, 1-48 of U.S. Patent No. 10,929,930 & claims 1-53 U.S. Patent No. 10,062,115 falls entirely within the scope of claims 1-30 or, in other words, claims 1-30 is anticipated by claims 1-82 of U.S. Patent No. 8,768,805, 1-48 of U.S. Patent No. 10,929,930 & claims 1-53 U.S. Patent No. 10,062,115. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KITO R ROBINSON/Primary Examiner, Art Unit 3619